Case 3:20-cv-00364-GCS Document 1-1 Filed 04/20/20 Page 1 of 6 Page ID #6



                                                                   FILED
                                                                   Franklin Co. Circuit Court
                                                                   2nd Judicial Circuit
                                                                   Date: 3/17/2020 10:36 AM
                                                                   Jim Muir
                                             EXHIBIT A


                                                 2020L12
Case 3:20-cv-00364-GCS Document 1-1 Filed 04/20/20 Page 2 of 6 Page ID #7
Case 3:20-cv-00364-GCS Document 1-1 Filed 04/20/20 Page 3 of 6 Page ID #8
Case 3:20-cv-00364-GCS Document 1-1 Filed 04/20/20 Page 4 of 6 Page ID #9
Case 3:20-cv-00364-GCS Document 1-1 Filed 04/20/20 Page 5 of 6 Page ID #10
Case 3:20-cv-00364-GCS Document 1-1 Filed 04/20/20 Page 6 of 6 Page ID #11
